Fourth Court of Appeals
                                         San Antonio, Texas
                                              December 30, 2020

                                             No. 04-20-00608-CV

                                    IN RE CITY OF SAN ANTONIO

                                      Original Mandamus Proceeding 1

                                                    ORDER

       On December 18, 2020, relator filed a petition for writ of mandamus. After considering
the petition and the record, this court concludes relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on December 30, 2020.



                                                                       _____________________________
                                                                       Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of December, 2020.

                                                                       _____________________________
                                                                       Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2020-CI-23536, styled RCI Entertainment (San Antonio) Inc., d/b/a XTC
Cabaret v. City of San Antonio, pending in the 45th Judicial District Court, Bexar County, Texas, the Honorable Mary
Lou Alvarez presiding.